Citation Nr: 1213916	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  07-08 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Counsel
INTRODUCTION

The Veteran had active service from September 1968 until June 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Board previously considered this appeal in February 2011 and remanded the claim for additional development.  The case since has been returned to the Board for further appellate action.  Unfortunately, as will be explained in detail below, the Board finds that the prior remand directives were not substantially complied with and a remand for additional development is therefore necessary. 

This appeal must again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part. 


REMAND

After reviewing the record, the Board finds that another remand is warranted because the agency of original jurisdiction (AOJ) has not yet substantially complied with the directives contained in the Board's February 2011 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (stating that RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).

In February 2011, the Board remanded the appeal to the AOJ to complete the following actions:  1) request service treatment records (STRs), including clinic or hospitalization records, at Great Lakes Naval Station in September 1968 and Albany Naval Air Station from September 1968 until June 1970; 2) request VA outpatient treatment records from the Dallas VA hospital and VA Medical Center from June 1970 onward, and updated VA outpatient treatment records from Oakland VA outpatient treatment center; and 3) request Social Security Administration (SSA) records.  In the fourth remand directive, the Board specifically indicated that if any of the records were unobtainable, the Veteran must be notified in accordance with the requirements of 38 C.F.R. § 3.159.  

A review of the record reflects that SSA records and updated records from the Oakland VA outpatient treatment center were obtained following the Board's remand decision.  While records from the Dallas VA hospital from June 1970 onward were requested, only records from August 1989 forward were provided.  Finally, as to the in-service clinic and hospitalization records, a response from the National Personnel Records Center (NPRC) simply indicated that STRs had previously been provided to VA in March 1995, and that there were no additional STRs on file at the NPRC.  It is unclear from this response whether an attempt was made to locate clinic and hospitalization records that may have been separately filed under the name of the treating facility instead of under the Veteran's name.  In any event, no formal finding of unavailability was made with respect to either the Dallas VA Hospital or service records.  Additionally, the Veteran was not notified, as required by law, of the negative response from the NPRC, nor was he notified of the lack of records from the Dallas VA Hospital from 1970 until 1989.  

VA's duty to assist includes obtaining relevant federal records, including VA medical records, service records, other records from VA facilities, non-VA facilities providing examination or treatment at VA's expense, and records from other Federal agencies.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency and will end its efforts only if VA concludes the records sought do not exist or further efforts to obtain the records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159. 

If VA makes continued efforts to obtain relevant Federal records but is unable to obtain them and concludes that it is reasonably certain that they do not exist or that further efforts to obtain them would be futile, VA must provide the claimant with oral or written notice of that fact.  38 C.F.R. § 3.159(e)(1).  That notice must contain the following information:  (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) notice that the claimant is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e)(1)(i) to (iv).  As such, a remand is required so that the proper notification can be provided to the Veteran in accordance with the requirements of 38 C.F.R. § 3.159(e)(1). 

Additionally, the record reflects that there are additional private medical records that VA must attempt to obtain.  In March 2011, the Veteran contacted the AOJ to provide notice that he had undergone an operation of his left shoulder at the John Sealy Hospital in Galveston, Texas between 1979 and 1980.  He indicated he would send a VA Form 21-4142, Authorization and Consent to Release Information to VA, so VA could request those records.  A VA Form 21-4142, signed by the Veteran, for John Sealy Hospital, University of Texas Medical Branch was faxed to the AOJ in April 2011.  The Veteran also reminded the AOJ that his name at the time of treatment was J.C.J.  There is no indication that the AOJ ever requested records from this facility.  On remand, records from John Sealy Hospital should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(b)(1).

Finally, following the prior Board remand in February 2011, VA outpatient treatment records were obtained and associated with the claims file from the VA facility in Oakland, California.  On remand, any further treatment records from February 2011 to the present, should be obtained and associated with the record.  38 C.F.R. § 3.159; see Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, this case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:

1.  The AOJ should make an additional attempt to request service treatment records (STRs), including clinic or hospitalization records, from Great Lakes Naval Station in September 1968, and Albany Naval Air Station from September 1968 until June 1970.  As part of the request, the NPRC or other records custodian should be specifically requested to address whether an attempt was made to locate the reported clinic and hospitalization records that may have been filed under either the name of the treating facility or the Veteran's name.  

2.  If a negative response is received with respect to the attempt to obtain the reported treatment and hospitalization records from Great Lakes Naval Station and Albany Naval Air Station, a formal finding of unavailability should be made and notice provided to the Veteran in accordance with 38 C.F.R. § 3.159(e).  

3.  Make an additional attempt to obtain VA outpatient treatment records from the Dallas VA hospital and VA Medical Center from June 1970 to August 1989.  If the records are not able to be obtained, a formal finding of unavailability should be made and notice provided to the Veteran in accordance with 38 C.F.R. § 3.159(e).  

4.  The AOJ should contact the Veteran and ask him to specify all medical care providers who have treated him for his left shoulder disability.  The AOJ should then obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  The AOJ should specifically request records from the John Sealy Hospital, University of Texas in Galveston Texas, in accordance with the release of records form already submitted by the Veteran.  The request should be made using both the Veteran's former name (J.C.J.) and his current name.

5.  The AOJ should obtain and associate with the claims file any records of treatment received by the Veteran from February 2011 to the present at the Oakland VA Medical Center.

6.  When the development directed above has been completed, the claim should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further consideration.  


An appellant has the right to submit additional evidence and argument on a matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


